Citation Nr: 0732559	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  00-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture and sprain of the left 
ankle.  

2.  Entitlement to a disability rating in excess of 10 
percent for the postoperative residuals of a left knee 
injury.  

3.  Entitlement to service connection for sinusitis.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

7.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from September 1971 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

In October 1998, the RO continued the 10 percent evaluations 
for the left knee and left ankle, denied service connection 
for a back disorder, and denied TDIU.  

In September 2002, the RO denied service connection for 
depression.  

In March 2005, the veteran withdrew a claim for service 
connection for a right arm disability.  

In a May 2005 decision, the RO denied service connection for 
sinusitis and held that new and material evidence had not 
been received to reopen a claim for service connection for a 
right knee disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his March 2000 appeal of the denial of increased ratings, 
service connection for a back disorder, and TDIU, the veteran 
specified that he wanted a hearing at the RO before a member 
of the Board.  A hearing was scheduled in 2005, but was 
postponed for medical reasons.  It was not rescheduled.  
Review of the file does not disclose a withdrawal of this 
hearing request.  38 C.F.R. § 20.702(e).  Thus, a Board 
hearing must be scheduled.  

In his April 2007 appeal of the denial of service connection 
for sinusitis and a right knee disorder, the veteran 
indicated that he did not want a Board hearing.  This can not 
be reasonably construed as a withdrawal of the hearing 
request on the other issues.  Moreover, considering the 
possibility that the hearing might develop evidence relevant 
to these issues, they will also be remanded.  

In September 2002, the RO denied service connection for 
depression, claimed as secondary to the service-connected 
left knee injury.  In November 2002, the veteran responded 
with a three page letter detailing how depressing it was to 
deal with his service-connected disability.  It is 
inconceivable that the veteran would share this information 
for any purpose other than to disagree with the denial of 
service connection and to seek further review.  While it does 
not use the words disagreement or even identify the rating 
decision, special wording is not required.  38 C.F.R. 
§ 20.201.  The timing and content of the letter clearly 
express disagreement with the rating decision and a desire to 
contest the result.  Thus, it meets the definition of a 
notice of disagreement.  38 C.F.R. § 20.201.  Further, in a 
statement dated in February 2003, within a year of the rating 
decision, the veteran asked the RO to proceed with his 
claims, including the one for depression due to his service-
connected disability.  This could also be reasonably 
construed a notice that the veteran disagreed with the denial 
of his claim.  Where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  It must be noted 
that the issue has not been developed for appellate review 
and if the veteran chooses to seek Board review, he must 
respond to the SOC with a timely appeal.  Otherwise, the 
Board will not have jurisdiction of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a Travel 
Board hearing.  

2.  Readjudicate the claim for service 
connection for depression.  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a statement of the 
case on that issue.  The veteran and 
his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

